DETAILED ACTION
This is the first Office action on the merits and is responsive to the originally filed papers and the preliminary amendment filed 01/15/2021.  The preliminary amendment has been entered and considered by the examiner.  Claims 11-20 are currently pending and examined below.  Claims 1-10 have been cancelled, and claims 11-20 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“at least one sensor unit of a vehicle operated at least partially automatically” in claims 11-15 and 17-19 (as sensor unit 2 in Fig. 1 of the specification); 
“an optical sensor unit” in claim 13 (as optical sensor unit 2 in Fig. 1 and page 11, lines 4-20 of the specification); 
“a LiDAR sensor unit” in claim 13 (as LiDAR sensor unit in Fig. 1 and page 11, lines 4-20 of the specification); 
“a camera unit” in claim 13 (as camera unit in Fig. 1 and page 11, lines 4-20 of the specification); and
“a radar sensor unit” in claim 13 (as radar sensor unit in Fig. 1 and page 11, lines 4-20 of the specification).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 11-20, the recitation “and/or” is unclear.  It is unclear because one of ordinary skill in the art would not be able to reasonably appraise “and” or “or”.  The scope of the invention is thus indefinite. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozog et al. (US 20200018618 A1; hereinafter Ozog).

Regarding claim 11, Ozog discloses:
A method for calibrating and/or adjusting at least one sensor unit (environment sensors 122; Fig. 1) of a vehicle (vehicle 100; Fig. 1) operated at least partially automatically (control vehicle systems 140 may be partially or fully autonomous; Fig. 1, [0082]), comprising:
in the event of a known need for calibration and/or adjustment of the at least one sensor unit along an upcoming roadway, at least one suitable road section (segments of roadway identified by annotations 520/530; Fig. 5, [0064]) for performing the calibration and/or adjustment is defined (the annotations 520 and 530 identify segments of roadway that are suitable for calibrating; Fig. 5, [0064]), on which the at least one sensor unit to be calibrated and/or adjusted is not necessary or is at least only minimally necessary or is needed as little as possible for the at least partially automated operation of the vehicle (the calibration module 220 disengages driving systems that use the sensor data 250 of the onboard sensor that is out of calibration to avoid using unreliable sensor data or maintaining a current calibration state of environment sensor 122, i.e., environment sensors 122 are not used; [0061]), wherein the calibration and/or adjustment of the at least one sensor unit occurs as soon as the vehicle reaches the defined road section (calibration module 220 determines the suitability of locations and executes a calibration process; [0033]-[0039], [0042]-[0045]).

Regarding claim 12, Ozog discloses:
wherein the calibration and/or adjustment of said at least one sensor unit is executed during partially automated or highly automated operation of the vehicle on the road during autonomous or driverless operation of the vehicle on the road (vehicle 100 may be autonomously navigate over the proposed route for calibrating the environment sensors 122; [0060]-[0062]).

Regarding claim 13, Ozog discloses:
wherein the at least one sensor unit is an optical sensor unit, a LiDAR sensor unit (LIDAR sensors 124; Fig. 1) and/or camera unit (camera 126; Fig. 1), and/or a radar sensor unit (radar 123; Fig. 1), that is or are calibrated and/or adjusted (environment sensors 122 may be LIDAR sensors 124, camera 126, and radar 123; Fig. 1).

Regarding claim 14, Ozog discloses:
wherein when multiple road sections are defined (a more desirable calibration location along a proposed route and a less desirable calibration location along a secondary route; [0044]), any of which are suitable for performing the calibration and/or adjustment of at least one sensor unit, the best-suited road section is defined and the at least one sensor unit calibrated and/or adjusted as soon as the vehicle reaches this best-suited road section (calibration module 220 indicates a more desirable calibration location to be navigated for calibrating the environment sensors 122; [0044]).

Regarding claim 15, Ozog discloses:
wherein the road section is defined as best-suited on which the at least one sensor unit to be calibrated and/or adjusted is needed the least or is not needed for the at least partially automated operation of the vehicle (the calibration module 220 disengages driving systems that use the sensor data 250 of the onboard sensor that is out of calibration to avoid using unreliable sensor data or maintaining a current calibration state of environment sensor 122, i.e., environment sensors 122 are not used; [0061]), and/or which can be traversed during the calibration and/or adjustment of the at least one sensor unit without degradation of the automation level of the vehicle's operation on the road (the calibration module 220 selects a secondary route for calibration instead of disengaging the driving systems that use the sensor data 250 of the onboard sensor that is out of calibration without causing degradation to the operation of the driving system; [0061]), or with the least degradation of the automation level of the vehicle's operation on the road compared to other road sections (the calibration module 220 selects a secondary route for calibration instead of disengaging the driving systems that use the sensor data 250 of the onboard sensor that is out of calibration without causing degradation to the operation of the driving system; [0061]), and/or on which a reduction of the at least one sensor unit's performance because of the calibration and/or adjustment is as limited as possible (the calibration module 220 disengages driving systems that use the sensor data 250 of the onboard sensor that is out of calibration to avoid using unreliable sensor data or maintaining a current calibration state of environment sensor 122, i.e., environment sensors 122 are not used; [0061]), and/or which the vehicle reaches first (calibration module 220 can select the location according to proximity, suitability, placement along a proposed route; [0044]).

Regarding claim 16, Ozog discloses:
wherein the upcoming roadway along which the at least one road section suitable for performance of the calibration and/or adjustment is defined, is determined in such a way that it falls within a predetermined maximum length and/or a predetermined driving time requirement (proximity and placement along a proposed route; [0044]) to traverse it (calibration module 220 can select the location according to proximity, suitability, placement along a proposed route; [0044]).

Regarding claim 17, Ozog discloses:
wherein the driving time requirement corresponds to an amount of time within which the calibration and/or adjustment of the at least one sensor unit must be performed, and/or the maximum length corresponds to a distance within which the calibration and/or adjustment of the at least one sensor unit must occur (calibration module 220 can select the location according to proximity, suitability, placement along a proposed route; [0044]).

Regarding claim 18, Ozog discloses:
wherein a section of the driving route to a predetermined driving destination is specified so that from among multiple possible roadways (a more desirable calibration location along a proposed route and a less desirable calibration location along a secondary route; [0044]), the one chosen is that on which the at least one sensor unit can most quickly be calibrated and/or adjusted (calibration module 220 can select the location according to proximity, suitability, placement along a proposed route; [0044])and/or on which the at least one sensor unit to be calibrated and/or adjusted is not needed or is at least needed less or is needed the least for the at least partially automated operation of the vehicle (the calibration module 220 disengages driving systems that use the sensor data 250 of the onboard sensor that is out of calibration to avoid using unreliable sensor data or maintaining a current calibration state of environment sensor 122, i.e., environment sensors 122 are not used; [0061]).

Regarding claim 19, Ozog discloses:
wherein a new driving destination (secondary location; [0061]) is specified, which has at least one upcoming roadway (secondary route; [0061]) with at least one road section (segment of secondary route; [0061], [0064]) suitable for performing the calibration and/or adjustment, and/or to which the vehicle with at least one sensor unit that is out of calibration and/or out of adjustment can drive, and can drive without degradation of its road operation automation level (the calibration module 220 selects a secondary route for calibration instead of disengaging the driving systems that use the sensor data 250 of the onboard sensor that is out of calibration without causing degradation to the operation of the driving system; [0061]).

Regarding claim 20, Ozog discloses:
wherein for multiple sensor units to be calibrated or adjusted, the multiple sensor units to be calibrated or adjusted are calibrated or adjusted one after another on different road sections (suitability of different locations for calibrating different sensors; [0032]), wherein a sequence for calibrating and/or adjusting the sensor units is defined according to the degree of importance of each sensor unit for the respective road section (calibration of a particular sensor is based on the suitability of a particular segment, i.e. calibration of the particular sensor is executed over other sensors; [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Croyle (US 20180051992 A1) calculating a position of a vehicle on a road segment and updating a calibration of a heading sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665